File No. 812-[] As filed with the Securities and Exchange Commission on February 15, 2016 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20459 APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, FOR AN ORDER OF EXEMPTION FROM SECTION 15(a) OF THE ACT AND RULE 18f-2 UNDER THE ACT AND FROM CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS The Vanguard Group, Inc. Vanguard Municipal Bond Funds Vanguard Admiral Funds Vanguard New Jersey Tax-Free Funds Vanguard Bond Index Funds Vanguard New York Tax-Free Funds Vanguard California Tax-Free Funds Vanguard Ohio Tax-Free Funds Vanguard Charlotte Funds Vanguard Pennsylvania Tax-Free Funds Vanguard Chester Funds Vanguard Quantitative Funds Vanguard Convertible Securities Fund Vanguard Scottsdale Funds Vanguard Explorer Fund Vanguard Specialized Funds Vanguard Fenway Funds Vanguard STAR Funds Vanguard Fixed Income Securities Funds Vanguard Tax-Managed Funds Vanguard Horizon Funds Vanguard Trustees’ Equity Fund Vanguard Index Funds Vanguard Valley Forge Funds Vanguard International Equity Index Funds Vanguard Variable Insurance Funds Vanguard Malvern Funds Vanguard Wellesley Income Fund Vanguard Massachusetts Tax-Exempt Funds Vanguard Wellington Fund Vanguard Money Market Reserves Vanguard Whitehall Funds Vanguard Montgomery Funds Vanguard Windsor Funds Vanguard Morgan Growth Fund Vanguard World Fund Please direct all communications regarding this Application to: Ross M. Oklewicz, Esq. Michael W. Mundt The Vanguard Group, Inc. Stradley Ronon Stevens & Young Mail Stop V26 1250 Connecticut Avenue, N.W. P.O. Box 2600 Suite 500 Valley Forge, PA 19482-2600 Washington, DC 20036 This Application (including Exhibits) contains 28 pages. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION
